DETAILED ACTION
Acknowledgements
In the reply dated May 25, 2022, the applicant amended claims 1, 10 and 11.
Currently, claims 1-4, 7, and 9-16 are under examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,10, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 10 require a first housing to be associated with a subsea control module in addition to a separate second housing associated with a safety node, however the specification only includes a singular housing (2) associated with the safety node with no mention of any additional housing for the subsea control module. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, and 9-16  are rejected under 35 U.S.C. 103 as being unpatentable over Babbitt (U.S. Pub. No. 2015/0096758) alone.
Regarding Claim 1, Babbitt discloses a hydrocarbon extraction system, comprising: 
One or more sensors (Paragraph [0013]); 
A hydraulically operated device (Paragraph [0014]); 
A hydraulic supply line (between 18 and 14); 
A subsea control module comprising: 
A subsea control module hydraulic input (14) coupled to the hydraulic supply line (between 18 and 14); 
A subsea control module hydraulic output (after 126); and 
A control device (126) for controlling flow between the hydraulic input (14) the hydraulic output (after 126); and 
A safety node comprising: 
A safety node hydraulic input (Figure 7: before 98) coupled to the subsea control module hydraulic output (after 126); 
A safety node hydraulic output (22) coupled to the hydraulically operated device (Paragraph [0014]); 
A directional control valve (98) disposed between the safety node hydraulic input (Figure 7: before 98) and the safety node hydraulic output (22); 
A power supply (power); 
A functional safety electronics module containing a logic solver (86) in operable communication with the directional control valve (98), wherein the logic solver (86) is configured to operate the directional control valve (98) to permit hydraulic communication between the safety node hydraulic input (Figure 7: before 98) and the safety node hydraulic output (22) in response to the presence of a given condition (Paragraph [0026]) and inhibit hydraulic communication between the safety node hydraulic input (Figure 7: before 98) and the safety node hydraulic output (22) in response to the absence of a given condition (Paragraph [0026]), the logic solver (86) communicably coupled to the one or more sensors (Paragraph [0013]) and receives data from the one or more sensors (Paragraph [0013]), and determines whether the given condition (Paragraph [0026]) is present based at least in part on the data; 
A first wet mate connector (Paragraph [0120]) electrically coupled to the power supply (power) to allow external power to be supplied to the power supply (power); and 
A second wet mate connector (Paragraph [0120]) electrically coupled to an interface for the logic solver (86) and communicably coupling the logic solver (86) to the one or more sensors (Paragraph [0013]).
Babbitt does not disclose the subsea control module and the safety node having separate housings, however it would have been obvious to one having ordinary skill in the art at the time of the invention was made to separate the single housing containing these elements into two separate housings, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. A possible advantage of having separate housings could be to allow the safety node and subsea control module (SCM) to be placed a distance from each other while still functioning together in a subsea environment, however the specification does not state this as a possible use for the housing of the safety node, and makes no mention of any housing for the subsea control module. As such, any difference to be gained by separating the housing of Babbitt into two housings, would be an obvious modification with the obvious result of both the SCM and safety node being individually enclosed within their respective housings instead of together in a single housing. 
Regarding Claim 2, Babbitt renders obvious the hydrocarbon extraction system according to claim 1, further comprising a vent line (Paragraph [0133]) connected to the directional control valve (98), wherein the logic solver (86) is configured to operate the directional control valve (98) to permit hydraulic communication between the safety node hydraulic input (Figure 7: before 98) and the vent line (Paragraph [0133]) in response to the absence of the given condition (Paragraph [0026]).
Regarding Claim 3, Babbitt renders obvious the hydrocarbon extraction system according to claim 1, wherein the given condition (Paragraph [0026]) is a range of temperatures.
Regarding Claim 4, Babbitt renders obvious the hydrocarbon extraction system according to claim 1, wherein the given condition (Paragraph [0026]) is a range of pressures.
Regarding Claim 7, Babbitt renders obvious the hydrocarbon extraction system according to claim 1, further comprising a third wet mate connector (Paragraph [0120]) in communication with the functional safety electronics module to allow sensor readings to be output from the safety node.
Regarding Claim 9, Babbitt renders obvious the hydrocarbon extraction system according to claim 1, wherein the safety node is located at a stab plate (Paragraph [0075)] of the hydrocarbon extraction system.
Regarding Claim 10, Babbitt discloses a method of controlling a valve in a hydrocarbon extraction facility comprising the steps of: 
Providing a control system for the hydrocarbon extraction facility, the control system comprising a subsea control module comprising a hydraulic input (14), a hydraulic output (22), and a control device (126) for controlling flow between the hydraulic input (14) and the hydraulic output (22), wherein the hydraulic input (14) is coupled to a hydraulic supply line (between 18 and 14); 
Providing a safety node, said safety node comprising a safety node hydraulic input (Figure 7: before 98) coupled to the subsea control module hydraulic output (after 126), a safety node hydraulic output (22) coupled to DE - 751777/280605 - 3593679 vl4Application Serial No.: 15/750,968 Atty Docket No.: 751777.280605 a hydraulically operated device (Paragraph [0014]), a directional control valve (98) disposed between the safety node hydraulic input (Figure 7: before 98) and the safety node hydraulic output (22), a power supply (power), a functional safety electronics module comprising a logic solver (86) in operable communication with the directional control valve (98), a first wet mate connector (Paragraph [0120]) electrically coupled to the power supply (power) to allow external power to be supplied to the power supply (power), and a second wet mate connector (Paragraph [0120]) electrically coupled to an interface for the logic solver (86) and communicably coupling the logic solver (86) to one or more sensors (Paragraph [0013]) wherein the logic solver (86) receives data from the one or more sensors (Paragraph [0013]), and determines whether a given condition (Paragraph [0026]) is present based at least in part on the data; 
Operating the directional control valve (98) to permit hydraulic communication between the safety node hydraulic input (Figure 7: before 98) and the safety node hydraulic output (22) in response to the presence of the given condition (Paragraph [0026]) and inhibit hydraulic communication between the safety node hydraulic input (Figure 7: before 98) and the safety node hydraulic output (22) in response to the absence of the given condition (Paragraph [0026]); and 
Supplying hydraulic pressure to the hydraulically operated device (Paragraph [0014]) when the directional control valve (98) is operated to permit hydraulic communication between the safety node hydraulic input (Figure 7: before 98) and the safety node hydraulic output (22).
Babbitt does not disclose the subsea control module and the safety node having separate housings, however it would have been obvious to one having ordinary skill in the art at the time of the invention was made to separate the single housing containing these elements into two separate housings, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  
Regarding Claim 11, Babbitt discloses a method of retrofitting a control system for an underwater hydrocarbon extraction facility with a safety node, comprising: disconnecting (Paragraph [0135]) a hydraulic output (22) of a subsea control module from a directional control valve (98); connecting the hydraulic output (22) of subsea control module to a hydraulic input (14) of the safety node; and connecting a hydraulic output (22) of the safety node to the directional control valve (98), wherein the safety node includes: a power supply (power); a functional safety electronics module comprising a logic solver (86) in operable communication with the directional control valve (98), wherein the logic solver (86) is configured to operate the directional control valve (98) to permit hydraulic communication between the hydraulic input (14) and the hydraulic output (22) of the safety node in response to the presence of a given condition (Paragraph [0026]) and inhibit hydraulic communication between the hydraulic input (14) and the hydraulic output (22) of the safety node in response to the absence of the given condition (Paragraph [0026]); a first wet mate connector (Paragraph [0120]) electrically coupled to the power supply (power) to allow external power to be supplied to the power supply (power); and a second wet mate connector (Paragraph [0120]) electrically coupled to an interface for the logic solver (86) and communicably coupling the logic solver (86) to a sensor, wherein the logic solver (86) receives data from the one or more sensors (Paragraph [0013]), and determines whether the given condition (Paragraph [0026]) is present based at least in part on the data.
Babbitt does not disclose the subsea control module and the safety node having separate housings, however it would have been obvious to one having ordinary skill in the art at the time of the invention was made to separate the single housing containing these elements into two separate housings, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  
Regarding Claim 12, Babbitt renders obvious the method according to claim 11, wherein the step of disconnecting (Paragraph [0135]) is performed at a stab plate (Paragraph [0075)] of the underwater hydrocarbon extraction facility.
Regarding Claim 13, Babbitt renders obvious the method according to claim 11, wherein the method further comprises the step of: 
Connecting an electrical power supply (power) to the functional safety electronics module of the safety node.
Regarding Claim 14, Babbitt renders obvious the method according to claim 11, wherein the method further comprises the step of: 
Connecting an external sensor to the safety node, said external sensor monitoring the given condition (Paragraph [0026]).
Regarding Claim 15, Babbitt renders obvious the method according to claim 11, wherein the given condition (Paragraph [0026]) is a range of temperatures.
Regarding Claim 16, Babbitt renders obvious the method according to claim 11, wherein the given condition (Paragraph [0026]) is a range of pressures.

Response to Arguments
Applicant's arguments filed November 18, 2021 have been fully considered. The new limitations provided by the applicant are respectfully noted by the examiner and are addressed in the current office action above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679